Title: From John Adams to Robert R. Livingston, 18 November 1782
From: Adams, John
To: Livingston, Robert R.


Sir
Paris November 18. 1782

The Instruction from Congress, which directs Us to pay So Strict an Attention to the French Ministry, and to follow their Advice is conceived in Terms So universall and unlimited, as to give a great deal of Anxiety to My Mind.
There is no Man more impressed with the Obligation of Obedience to Instructions. But in ordinary Cases, the Principal is so near the Deputy, as to be able to attend to the whole Progress of the Business, and to be informed of every new Fact and of every Sudden Thought. Ambassadors in Europe can Send Expresses to their Courts, and give and receive Intelligence, in a few days, with the Utmost Certainty. In Such Cases, there is no Room for Mistake, Misunderstanding or Surprize. But in our Case, it is very different. We are at an immense distance.— Dispatches are lyable to foul Play, and Vessells are Subject to accidents.— New Scenes open, the Time presses, various Nations are in Suspence and, Necessity forces Us to act.
What can We do? If a french Minister advises Us, to ceede to the Spaniards, the whole River of Missisippi, and five hundred miles of Territory to the Eastward of it are We bound by our Instruction to put our Signature to the Cession, when the English themselves are willing We should extend to the River, and enjoy our natural Right to its Navigation? If We Should be councilled to relinquish our Right to the Fishery, on the grand Bank of Newfoundland, when the British Ministry are ready by Treaty to acknowledge our Right to it, are We obliged to relinquish it? If We are advised to restore and compensate the Tories, are We to comply?— If We know or have Reason to believe that Things which will have Weight upon The Minds of the British Ministry, against Us upon Some Points, will be communicated to them in Some Way or other Secret or open, if We communicate it to this Court, are We bound to do it.?
I can not think, that a Construction So litteral and Severe was ever intended to be put upon it. and therefore I see no Way, of doing my Duty to Congress but to interpret the Instruction, as We do all general, Precepts and Maxims, by Such Restrictions and Limitations as Reason, Necessity and the Nature of Things demand.
It may Sometimes be known to a deputy, that an Instruction from his Principal was given upon Information of mistaken Facts. What is he to do.— When he knows, that if the Truth had been known, his Principal would have given a direct Contrary order, is he to follow that which issued upon Mistake.? When he knows, or has only good reason to believe that if his Principal were upon the Spot, and fully informed of the present State of Facts, he would give Contrary directions, is he bound by Such as were given before?
It cannot be denied that Instructions are binding, that it is a Duty to obey them, and that a departure from them cannot be justified.—
But I think it cannot be denied on the other hand, that in our peculiar Situation Cases may happen in which it will might become our Duty, to depend upon being excused, or if you will pardoned, for presuming that if Congress were upon the Spot they would judge as We do.—
I presume not to dictate, nor to advise, but I may venture to give my opinion as I do freely and with much real Concern for the Public, that it would be better if every Instruction in being were totally repealed, which enjoins upon any American Minister to follow the Advice, or ask the Advice, or even to communicate with any French or other Minister or Ambassador in the World. it is an inextricable Embarrassment every where.— Advice would not be more seldom asked, nor Communication less frequent.— it would be more freely given. a Communication of Information or a request of Council would then be recd as a Compliment and a mark of Respect. it is now considered as a Duty and a Right. Your Ministers would have more Weight and be the more respected through the World.— Congress cannot do too much to give Weight to their own Ministers, for they may depend upon it great and unjustifiable Pains are taken to prevent them from acquiring Reputation, and even to prevent an Idea taking root in any Part of Europe, that any Thing has been or can be done by them.— and there is nothing that humbles and depresses, nothing that shackles and confines, in Short nothing that renders totally useless all your Ministers in Europe, So much as these Positive Injunctions to consult, and communicate, with French Ministers upon all occasions, and to follow their Advice.— And I really think it would be better, to constitute the Count de Vergennes our Sole Minister, and give him full Powers to make Peace and treat with all Europe, then to continue any of Us in the service under the Instructions in being if they are to be understood in that unlimited sense which Some Persons contend for.
I hope, that nothing indecent, has escaped me upon this Occasion. if any Expressions, appear too Strong, the great importance of the Subject and the deep Impression it has made on my Mind and Heart, must be my opology.
With great Respect and Esteem I have &c
